DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 09/14/2022 have been entered.  Claims 1-20 remain pending.
The Prior Art is:
Varkey et al., U.S. Patent Publication 2014/0158380, hereinafter Varkey

Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive in view of a new interpretation of Varkey as detailed below.
In the interest of compact prosecution, Examiner wishes to respond to specific arguments as they relate to limitations which are believed to be presented in a manner broader than what is recited in the specification.
Regarding Claims 1, 10, and 15, the claims recite a new feature regarding the deployment via a tubing string with an attached electrical cable.  Examiner notes that such a recitation is taught by two different aspects of Varkey wherein the production string (as noted with the combination of systems in Figures 6 and 7, wherein a production tubing is deployed in the well for guiding the pump 610/710; Paragraphs 0042-0046) or wherein the tool string which includes the ESPs may be seen as the tubular string in the absence of more specific recitations of structure or interaction with other elements (Paragraphs 0028, 0033, 0034).  Examiner notes that the recitations of the “attached tubing string” do not constitute substantial structural features beyond what is taught by the combinations and structures of Varkey.  
As was noted in the prior advisory action, the additional recitation regarding the rotating device being in contact with a tensioned portion do not substantially distinguish over Varkey as the cable is necessarily under tension during deployment from the weight of the tool string (Paragraph 0034), wherein the measurement system is designed to detect when slack can be applied.  As a result, the claim amendments regarding the rotational devices do not adequately capture the structure for sheave placement or cable guiding as presented in exemplary Figure 1 which is distinct from the arrangement in Varkey.
Claim(s) 1, 4-12, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varkey et al., U.S. Patent Publication 2014/0158380, hereinafter referred to as Varkey.
Regarding Claim 1, Varkey discloses a movement monitor for downhole equipment comprising:
A communication interface (as part of controller 680 with interfaces 686) configured to provide movement information corresponding to downhole equipment deployed into a wellbore that is attached to a tubing string (as part of the pump string and the production tubing; Paragraphs 0042-0046) and a cable (pump 610 connected to cable 620; Paragraphs 0042-0046) supported by a sheave connected to a support structure at the surface of the wellbore (sheaves 642/644; Paragraph 0042);
A rotation detector configured to generate rotational data, wherein the movement information corresponds to the rotational data and the rotational data is based on rotations of the sheave in contact with a tensioned portion of the cable suspended from the sheave as downhole equipment is lowered into the wellbore via the tubing string (in so far as the pump is lowered as part of the string through the production tubing, wherein Figure 6 shows the controller collects data related to load and rotational speed of the cable passing from the drum through sheaves elements 642; Paragraphs 0042-0043).
Regarding Claim 4, Varkey further discloses the system comprises a processor (generically processor 682) configured to determine a movement threshold based on ambient conditions at the wellbore after the downhole equipment is attached to the cable and before lowering into the wellbore (as seen in Figure 6, the ESP is attached to the cable and in the process of being lowered into the wellbore, wherein the processor is configured for measuring a number of different properties such as load or feed RPM, the determination of a “maximum” threshold being  part of setting desired operating conditions for deployment of the equipment; Paragraphs 0042, 0043).
Regarding Claim 5, Varkey further discloses that the processor is configured to determine the movement information based on the rotational data and the movement threshold (at least as part of determine the load and to sense the speed of deployment; Paragraphs 0042, 0043).
Regarding Claim 6, Varkey further discloses that the communication interface, the rotation detector, and the processor are integrated with a single enclosure (as seen in the generic grouping of controller 680;  in the absence of a more specific recitation of the enclosure or the specific structures of such elements, a broad interpretation is being applied).
Regarding Claim 7, Varkey further discloses that the movement information is the rotational data from the rotation detector (as part of the sensed speed of deployment relates to the RPM speed from the winch; Paragraph 0042).
Regarding Claim 8, Varkey further discloses that the communication interface may include wireless communication elements (as part of the exemplary wireless circuity 834/894 which is applicable to the embodiment in element 600; Paragraph 0054).
Regarding Claim 9, Varkey further discloses that the downhole equipment is an electrical submersible pump (ESP) wherein the cable provides power for operating the pump (Abstract; Paragraphs 0005, 0047-0048).
Regarding Claim 10, Varkey discloses a method of installing a downhole electric submersible pump (ESP) in a wellbore, the method comprising:
Determining a movement threshold after the ESP (610) is attached to a tubing string (including casing 105, production tubing, and the tool string) and an electrical cable (620) is attached to the ESP (Paragraphs 0042, 0043), wherein the cable is suspended in the wellbore from a sheave (sheaves 642/644; Paragraph 0042);
Monitoring movement of the ESP during installation in the wellbore (as part of using controller 680, various sensor readings are performed to determine the deployment of the tool; Paragraph 0042)’
Determining when the downhole equipment is stationary based on movement information corresponding to rotational data generated from rotations of a rotating device (sheave 642/644; Paragraph 0042) as the downhole equipment is lowered into the wellbore via the tubing string, wherein the rotating device is in contact with a tensioned portion of the cable running from the sheave to the downhole equipment as the ESP is lowered (as seen in at least Figure 6, the controller collects data related to load and rotational speed of the cable passing from the drum through sheaves elements 642; Paragraphs 0042-0043; wherein the deployment sensor arrangement is used to determine speed of deployment, RPM, such a use would likewise determine a stationary state at a deployment depth; Paragraph 0042);
Energizing the electrical cable coupled to the ESP when the movement information indicates the downhole equipment is stationary (as part of the deployment and operation of the ESP, the use of the power cable to selectively apply power to operate the pump necessarily includes supplying power when the pump reaches its static operating depth; Abstract; Paragraphs 0019, 0020, 0042, 0043).  Examiner notes that the recitation regarding energizing the cable is being interpreted broadly in the absence of a more specific recitation of the manner in which the supply of electrical power is controlled.
Regarding Claim 11, Varkey further discloses determining the movement information based on a comparison between rotational data and the movement threshold, wherein the movement threshold is determined based on ambient data (Examiner notes that as the process of determining the deployment of the tool and cable is based on load and speed of deployment matching desired values, such a maximum threshold for such values is necessarily based on some type of ambient data such as physical properties of the tools, motors, cable, etc.; Paragraph 0042).  If a more specific recitation of the manner in which the threshold is determined or a manner in which the data is compared, such an inclusion may be sufficient to overcome the above interpretation.  
Regarding Claim 12, Varkey further discloses that the movement information is rotational data (as part of the RPM measurement for speed of deployment; Paragraph 0042).
Regarding Claims 15 and 19, Varkey discloses a system for installation of a downhole electric submersible pump (ESP) that is attached to a cable suspended from a sheave (sheaves 642/644; Paragraph 0042), the system comprising:
A selective power controller configured to controller configured to control energizing of the cable (620) during the installation based on movement information that corresponds to lowering of the downhole equipment in the wellbore (Controller 680 regulates the deployment and use of the power cable; Paragraphs 0042-0043, 0047) via a tubing string (including casing 105, production tubing, and the tool string); and
A movement monitor configured to provide the movement information (Paragraph 0043), wherein the movement information corresponds to rotations of a rotating device (deployment devices 642, 644, 646) in contact with a portion of the cable suspended from the sheave as the downhole equipment is lowered via the tubing (as seen in Figure 6, the cable is run through a series of sheave wheel pullies as part of the deployment devices, wherein the tool can be deployed through casing and/or production string to a wellbore location).
Regarding Claim 16, Varkey further discloses a power source configured to energize the cable during the installation, wherein the selective power controller controls the power source based on the movement information (in so far as the controller is part of the power supply for the ESP, wherein the pump operates at least when the deployment indicates it is in a desired location; Paragraphs 0042, 0043, 0047, 0048).
Regarding Claim 18, Varkey further discloses that the movement monitor system is configured to wirelessly transmit the movement information to the power controller (in so far as the system is configured to communicate via wired or wireless signals to implement aspects of the deployment, sensing, and operation of the pump; Paragraphs 0054, 0073, 0085).
Regarding Claim 20, Varkey further discloses that the movement monitor is mounted to the rotating device (Paragraphs 0042, 0043).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Varkey (2014/0158380).
Regarding Claim 13, Varkey discloses the limitations presented in Claim 11 as previously discussed.  While Varkey discloses the use of the power cable which controls the supply of power to the downhole ESP, it does not expressly disclose that the energizing of the cable is performed automatically.  However, Examiner notes it has been held that automating a manual activity which accomplishes the same result is not sufficeint to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194; MPEP 2144.04, Subsection III).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Varkey (2014/0158380) in view of Goodman et al., U.S. Patent Publication 2013/0294203, hereinafter referred to as Goodman.
Regarding Claims 2 and 3, Varkey discloses the limitations presented in Claim 1 as previously discussed.  While Varkey discloses the collection of motion data for the deployment operation, it does not specify the type of sensors used.
Additionally, Goodman teaches the use of sensors for monitoring rotations data for wireline sheaves (38) wherein such sensors may include accelerometers, gyroscopes, and/or magnetometers (Paragraph 0018).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic sensors of Varkey for an accelerometer as taught by Goodman.  Doing so merely constitutes the substitution of a generic cable deployment sensor for a specific one known in the art with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varkey (2014/0158380) in view of Yuratich, U.S. Patent Publication 2020/0052442, hereinafter referred to as Yuratich.
Regarding Claim 14, Varkey discloses the limitations presented in Claim 11 as previously discussed.  While Varkey discloses the use of the power cable for supplying energy to the ESP when it is in the well, it does not expressly disclose that the cable is de-energized while it is moving.
Additionally, Yuratich teaches the deployment of a cable powered ESP, wherein it is noted that the pump should be deployed with unspooling cable such that power is not flowing through the cable during deployment (Paragraph 0067).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Varkey to include not supplying power through the cable during run in or when the ESP is in motion as taught by Yuratich.  Doing so would present potential risk of electric shock when handling the equipment and would make splices more difficult (Paragraph 0067).
Regarding Claim 17, Varkey discloses the limitations presented in Claim 11 as previously discussed.  While Varkey discloses the use of the controller for regulating the power cable for supplying energy to the ESP when it is in the well wherein the cable is energized when the ESP has reached an operating location, it does not expressly disclose that the cable is de-energized while it is moving.
Additionally, Yuratich teaches the deployment of a cable powered ESP, wherein it is noted that the pump should be deployed with unspooling cable such that power is not flowing through the cable during deployment (Paragraph 0067).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Varkey to include not supplying power through the cable during run in or when the ESP is in motion as taught by Yuratich.  Doing so would present potential risk of electric shock when handling the equipment and would make splices more difficult (Paragraph 0067).
  Examiner further notes that while Varkey discloses the use of the power cable which controls the supply of power to the downhole ESP, it does not expressly disclose that the energizing of the cable is performed automatically.  However, Examiner notes it has been held that automating a manual activity which accomplishes the same result is not sufficeint to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194; MPEP 2144.04, Subsection III).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676